Exhibit 10.30
 
 
BRAZIL MINERALS, INC.
155 North Lake Avenue, Suite 800
Pasadena, California 91101

December 30,2015


The Suter Family Trust U/T/A Dated April 12, 2002
[address]
Attention: Damon C. Suter, Trustee


The Nazari/Singley Family Trust U/T/A dated May 23, 1995
[address]
Attention: Michael Nazari


John W. Helvin, Jr.
[address]


Matthew H. Taylor
[address]


The Law Firm of William A. Wurch, PC
1902 Wright Place, Suite 200
Carlsbad, California  92008-6583
Attn: William A. Wurch, Esq.


Gentlemen:


Reference is made to the:


(a) Diamond Purchase Agreement dated as of April 29, 2014 (the “Original
Agreement”) among Brazil Minerals, Inc. (“BMIX”), The Suter Family Trust u/t/a
dated April 12, 2002, as amended and restated (the “Suter Trust”), The
Nazari/Singley Family Trust u/t/a dated May 23, 1995 (the “Nazari Trust”), Mr.
John W. Helvin, Jr. (“Helvin”), and Mr. Matthew H. Taylor (“Taylor”);
 
(b) the Amendment to the Original Agreement among BMIX, the Suter Trust, the
Nazari Trust, Helvin, and Taylor dated June 4, 2015 (the “Amendment”, and
collectively with the Original Agreement, the “Agreement”), and the Stock Pledge
and Collateral Agent Agreement dated as of April 30, 2014 among BMIX, the Suter
Trust, the Nazari Trust, Helvin, Taylor, and the Law Firm of William A. Wurch,
PC (“Wurch”), as collateral agent (the “Pledge Agreement”). The Suter Trust, the
Nazari Trust, Helvin, and Taylor are each referred to sometimes simply as
“Buyer” and together as “Buyers”. BMIX and the Buyers are referred to as
“Parties”.
 
 
Exhibit 10.30 -- Page 1

--------------------------------------------------------------------------------

 


Reference is also made to the following facts which the parties hereby confirm:


a)
Under the Original Agreement, the Suter Trust, the Nazari Trust, Helvin, and
Taylor each made a cash purchase of $50,000 (“Original Diamond Purchase Amount”)
for subsequent delivery of diamonds worth $100,000 in Rapaport value to each.



b)
Under the Original Agreement, on September 30, 2014, BMIX delivered $7,280 in
Rapaport value of diamonds to each of Helvin and Taylor.



c)
Valuing the diamonds delivered to the Investors at 50% of their Rapaport
valuation (such 50% is hereinafter referred to as the “Value Returned”), the
Value Returned of the diamonds delivered to each of Helvin and Taylor was $3,640
(50% of $7,280).



d)
Subtracting the Value Returned, if any, from the Original Diamond Purchase
Amount for each Investor, results $50,000 for the Suter Trust, $50,000 for the
Nazari Trust, $46,360 for Helvin, and $46,360 for Taylor.



It is hereby agreed as follows:


1.
In exchange for (a) the termination, cancellation and satisfaction of all of
BMIX obligations under the Agreement to deliver all or any portion of the
Diamonds (as such term is defined in the Original Agreement, and for sake of
clarity enunciated here: polished diamonds, each graded and certified by the
Gemological Institute of America, in standard brilliant cut, and with a weight
no less than 0.4 carats) to the Buyers and (b) the termination of the Pledge
Agreement and the return to BMIX for cancellation of all certificates for shares
of BMIX Common Stock heretofore pledged by BMIX under the Agreement, together
with any associated stock powers (collectively, the “Pledged Documents”), BMIX
shall issue to the Trusts the number of shares of Series B Convertible Preferred
Stock of BMIX (“Series B Stock”) as follows: 50 shares to the Suter Trust, 50
shares to the Nazari Trust, 47 shares to Helvin, and 47 shares to Taylor. The
foregoing exchange shall be made at a closing to be held at a place and time
agreeable to all Parties. At the closing, the Buyers shall (A) deliver to BMIX a
Release of Diamond Delivery Obligations in the form of Exhibit A attached
hereto, and (B) cause Wurch to deliver to BMIX all of the Pledged Documents. At
the closing BMIX shall deliver to the Buyers certificates evidencing the number
of shares set forth above. Immediately upon the deliveries of all of the
foregoing documents, the Pledge Agreement shall be deemed terminated and no
longer of any force or effect.

 
 
 
Exhibit 10.30 -- Page 2

--------------------------------------------------------------------------------


 
2.
BMIX shall have the right and sole option from time to time prior to December
31, 2016 to redeem up to 70% of the Series B Stock issued to the Buyers pursuant
to this agreement (hereinafter referred to as the “Exchange Agreement”) for a
redemption price equal to a stated value of $1,000 per share of Series B Stock
redeemed plus any accrued, but unpaid dividends on such shares. Notwithstanding
anything contained in the Certificate of Designations, Preferences and Rights of
the Series B Stock, prior to the dates set forth in clauses (a) through (d) of
this Section 2, the Buyers may not convert to common stock shares of Series B
Stock issued to them pursuant to this agreement to the extent  that such
conversion would deprive BMIX of its right to redeem the number of shares of
Series B Stock set forth in clauses (a) through (d) of this Section 2. The
redemption timeline is as follows:



a)
On or before March 31, 2016, BMIX may redeem up to an aggregate of 35 shares of
Series B Stock from the Suter Trust, up to an aggregate of 35 shares of Series B
Stock from the Nazari Trust, up to an aggregate of 33 shares of Series B Stock
from Helvin, and up to an aggregate of 33 shares of Series B Stock from Taylor;



b)
Provided that BMIX has not already redeemed more than the following number of
shares of Series B Stock from the Buyers pursuant to Section 2(a), then on or
before June 30, 2016, BMIX may redeem up to 28 shares of Series B Stock
(inclusive of any shares redeemed pursuant to Section 2(a)) from the Suter
Trust, up to 28 shares of Series B Stock (inclusive of any shares redeemed
pursuant to Section 2(a)) from the Nazari Trust, up to 26 shares of Series B
Stock (inclusive of any shares redeemed pursuant to Section 2(a)) from Helvin,
and up to 26 shares of Series B Stock (inclusive of any shares redeemed pursuant
to Section 2(a)) from Taylor;



c)
 Provided that BMIX has not already redeemed more than the following number of
shares of Series B Stock from the Buyers pursuant to Sections 2(a) and 2(b),
then before September 30, 2016, BMIX may redeem up to 20 shares of Series B
Stock (inclusive of any shares redeemed pursuant to Sections 2(a) and 2(b)) from
the Suter Trust, up to 20 shares of Series B Stock (inclusive of any shares
redeemed pursuant to Sections 2(a) and 2(b)) from the Nazari Trust; up to 19
shares of Series B Stock (inclusive of any shares redeemed pursuant to Sections
2(a), 2(b) and 2(c)) from Helvin, and up to 19 shares of Series B Stock 
(inclusive of any shares redeemed pursuant to Sections 2(a), 2(b) and 2(c)) from
Taylor.

 
 
 
Exhibit 10.30 -- Page 3

--------------------------------------------------------------------------------


 
d)
Provided that BMIX has not already redeemed more than the following number of
shares of Series B Stock from the Buyers pursuant to Sections 2(a), 2(b) and
2(c), then on or before December 31, 2016, BMIX may redeem up to 20 shares of
Series B Stock  (inclusive of any shares redeemed pursuant to Sections 2(a),
2(b) and 2(c)) from the Suter Trust, up to 20 shares of Series B Stock
(inclusive of any shares redeemed pursuant to Sections 2(a), 2(b) and 2(c)) from
the Nazari Trust, up to 19 shares of Series B Stock (inclusive of any shares
redeemed pursuant to Sections 2(a), 2(b) and 2(c)) from Helvin, and up to 19
shares of Series B Stock  (inclusive of any shares redeemed pursuant to Sections
2(a), 2(b) and 2(c)) from Taylor.



3.
The redemption price may be paid in cash or by delivery to the Buyers of
Diamonds having a Rapaport equal to 200% of the portion of the redemption price
paid in Diamonds. If BMIX desires to exercise its option to redeem Series B
Stock it shall give the Buyers written notice of such intention (the “Redemption
Notice”) and the Parties shall use their best efforts to effect such redemption
within five days after the Redemption Notice is given. If the Buyers receive a
Redemption Notice, then within five days after such Redemption Notice is given,
one or both Buyers may give written notice to BMIX that it has elected to
convert the Series B Stock which is subject to the Redemption Notice into Common
Stock rather than having such shares redeemed (the “Conversion Notice”). In such
event the Parties shall use their best efforts to promptly issue conversion
shares in accordance with the Conversion Notice and the provision of the
Certificate of Designations of the Series B Stock regarding conversion of the
Series B Stock.



4.
Notwithstanding any higher closing prices in the common stock of BMIX, Suter has
the right to convert up to 15 shares of its Series B Stock into shares of common
stock at a price per share of $0.00006 until December 31, 2016, Nazari has the
right to convert up to 15 shares of its Series B Stock into shares of common
stock at a price per share of $0.00006 until December 31, 2016, Helvin has the
right to convert up to 14 shares of its Series B Stock into shares of common
stock at a price per share of $0.00006 until December 31, 2016, and Taylor has
the right to convert up to 14 shares of its Series B Stock into shares of common
stock at a price per share of $0.00006 until December 31, 2016.



5.
The Series B Stock received by the Buyers pursuant to this Exchange Agreement
shall be convertible onto unlegended common shares of BMIX.

 
 
Exhibit 10.30 -- Page 4

--------------------------------------------------------------------------------


 
6.
In connection with its acquisition of Series B Stock pursuant to this Exchange
Agreement, each of the Buyers represents and warrants to BMIX as follows:



“The Buyer has such knowledge and experience in financial, tax, and business
matters so as to enable the Buyer to evaluate the risks and merits of an
investment in the Series B Stock. The Buyer is acquiring the Series B Stock for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, nor with any
present intention of distributing or selling such Series B Stock.  The Buyer is
aware of the limits on resale imposed by virtue of the transaction contemplated
by this Exchange Agreement and is aware that the certificates representing the
Series B Stock will bear restrictive legends. The Buyer is financially able to
bear the economic risk of an investment in the Series B Stock, including a total
loss of investment. The Buyer has adequate means of providing for the Buyer’s
current needs and has no need for liquidity in its investment in BMIX and has no
reason to anticipate any material change in its financial condition in the
foreseeable future. The Buyer understands that neither the Securities and
Exchange Commission nor any other U.S. federal or state agency has reviewed the
proposed offering of the Series B Stock or made any finding or determination of
fairness of the offering of the Series B Stock or any recommendation or
endorsement of such investment. The Buyer acknowledges that it has not received
any information regarding the offering of the Series B Stock or any invitation
to attend any seminar or meeting held by BMIX, through any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio. No consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
Buyer is required in connection with (i) the execution, delivery and performance
of this Agreement, (ii) the purchase of the Series B Stock, and (iii) the
consummation by the Buyer of the transactions contemplated by this Exchange
Agreement. Neither the Buyer nor any of the Buyer’s officers, directors,
employees, stockholders, agents or representatives has employed any investment
banker, broker, or finder in connection with the transactions contemplated by
this Agreement. The Buyer is an accredited Buyer as such term is defined in Rule
501(a) promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended.”


Please acknowledge your agreement with the foregoing by signing a copy of this
letter in the space indicated below and returning the signed copy to BMIX.


Very truly yours,
BRAZIL MINERALS, INC.


By:  /s/ Marc Fogassa              
       Marc Fogassa, Chief Executive Officer
 
Exhibit 10.30 -- Page 5

--------------------------------------------------------------------------------

 
 

 
AGREED TO:


THE SUTER FAMILY TRUST U/T/A
APRIL 12, 2002, AS AMENDED
AND RESTATED


By: /s/ Damon C. Suter                           
Name: Damon C. Suter
Title: Trustee


THE NAZARI/SINGLEY FAMILY TRUST U/T/A DATED MAY 23, 1995
By:  /s/ Michael S. Nazari                               
Name: Michael S. Nazari
Title: Trustee
 


JOHN W. HELVIN, JR.


By:  /s/ John W. Helvin, Jr.              
Name: John W. Helvin, Jr.

 
MATTHEW H. TAYLOR


By: /s/ Matthew H. Taylor          
Name: Matthew H. Taylor
 


THE LAW FIRM OF WILLIAM A. WURCH, PC


/s/ William A. Wurch                    
Name: William A. Wurch
Title: President
 
 
 

 
Exhibit 10.30 -- Page 6

--------------------------------------------------------------------------------